Citation Nr: 0739237	
Decision Date: 12/13/07    Archive Date: 12/19/07

DOCKET NO.  06-10 438	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUE

Entitlement to an increased rating for Post Traumatic Stress 
Disorder (PTSD), currently rated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	Wisconsin Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

C. C. Dale, Associate Counsel


INTRODUCTION

The veteran had active duty service from April 1965 to June 
1972. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2005 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).

In September 2007, the veteran testified at a personal 
hearing before the undersigned Veterans Law Judge.  A copy of 
the transcript of that hearing is of record.

The veteran is appealing the original assignment of the 30 
percent disability rating following the award of service 
connection for a PTSD disability.  As such, the severity of 
the disability at issue is to be considered during the entire 
period from the initial assignment of a disability rating to 
the present time.  See Fenderson v. West, 12 Vet. App. 119, 
125-126 (1999).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran's only VA examination in relation to his PTSD 
disability claim was in February 2005.  At his September 2007 
Travel Board hearing, the veteran testified that he believed 
his PTSD disability had increased in severity since the 
February 2005 VA examination.  As the record demonstrates 
that the veteran's disability may have increased in severity 
since the February 2005 VA examination, the Board finds that 
a new VA examination is necessary to assess the current 
extent and severity of the veteran's PTSD disability.  While 
the Board is not required to direct new examinations simply 
because of the passage of time, VA's General Counsel has 
indicated that a new examination is appropriate when the 
record demonstrates or the claimant asserts that the 
disability in question has undergone an increase in severity 
since the time of the last examination.  VAOPGCPREC 11-95 
(April 7, 1995).  

In light of the veteran's assertions that his PTSD disability 
has worsened in severity, the February 2005 VA examination is 
inadequate for evaluating the veteran's current level of 
impairment, and a re-examination is necessary to verify 
whether there has been a material change in the veteran's 
PTSD disability.  38 C.F.R. § 3.327(a).  Therefore, the Board 
finds that it is necessary to remand this claim for a VA 
examination to determine the current nature and extent of the 
veteran's service-connected PTSD disability and to afford the 
RO an opportunity to review this evidence.  See 38 C.F.R. § 
3.159(c)(4) (2007).

At the time of the hearing in September 2007, the veteran 
reported that he was not currently under psychiatric 
treatment for PTSD.  He should be contacted to ascertain 
whether this remains the case and, if not, treatment records 
should be secured for inclusion in the claims file.

Accordingly, the case is REMANDED for the following action:

1.  The veteran should be contacted and 
asked if he is currently under medical 
care, either VA or private, for PTSD.  Any 
records not previously assembled should be 
requested for inclusion in the claims 
file.

2.  The RO should make arrangements for 
the veteran to be afforded an examination 
to determine the current nature and extent 
of his service connected PTSD disability.  
All necessary tests and studies should be 
performed.  The claims folder, including 
any newly obtained evidence, and a copy of 
this remand, must be sent to the examiner 
for review.  The examiner should summarize 
the medical history of the service-
connected PTSD disability; describe any 
current symptoms and manifestations 
attributed to the PTSD disability; provide 
diagnoses for any and all 
psychoneurological pathology.

The examiner should include a Global 
Assessment of Functioning score for the 
PTSD disability, if possible.  The 
examiner should also comment on the impact 
that the veteran's PTSD disability has on 
his ability to obtain and maintain gainful 
employment.

3.  Thereafter, the RO should review the 
claims file to ensure that all of the 
foregoing requested development has been 
completed to the extent possible.  In 
particular, the RO should review the 
requested examination report and required 
medical opinions to ensure that they are 
responsive to and in complete compliance 
with the directives of this remand and if 
they are not, the RO should implement 
corrective procedures.  Stegall v. West, 
11 Vet. App. 268 (1998).

4.  After completion of the above, and any 
additional development of the evidence, 
the RO should review the record, to 
include all additional evidence, and 
readjudicate the claim.  If any benefits 
sought remain denied, the veteran and his 
representative should be issued an 
appropriate supplemental statement of the 
case, and afforded the opportunity to 
respond.  The case should then be returned 
to the Board for further appellate review, 
if otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



						
N. R. ROBIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).





